ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_06_FR.txt. 459

OPINION DISSIDENTE DE M. BASDEVANT

Je regrette de ne pouvoir souscrire à l'arrêt par lequel la Cour
affirme sa compétence dans l'affaire dont elle a été saisie par l'Éthio-
pie et le Libéria contre l4 République sud-africaine. En particulier
je ne puis souscrire aux motifs que la Cour invoque à l'appui de
cet arrêt. .

Dans leurs requêtes introductives d’instance, Ethiopie et le
Libéria ont, tout en «se référant à l’article 80, paragraphe 1, de la
Charte des Nations Unies », énoncé qu'ils prétendaient «établir la
compétence de la Cour sur l’article 7 du Mandat sur le Sud-Ouest
africain allemand établi à Genève le 17 décembre 1920 ainsi que
sur l’article 37 du Statut de la Cour internationale de Justice ».
A ces requêtes et aux mémoires des deux États qui leur ont fait
suite, la République sud-africaine a opposé des exceptions pré-
liminaires et énoncé divers motifs tendant à contester la compétence
de la Cour. La Cour s’est ainsi trouvée devant un « cas de contesta-
tion sur le point de savoir si la Cour est compétente », en présence
duquel l’article 36, paragraphe 6, du Statut énonce que «la Cour
décide ».

Pour décider sur cette contestation, la Cour, « dont la mission est
de régler conformément au droit international les différends qui lui
sont soumis », devait faire état de l'invitation adressée aux deman-
deurs dans l’article 32, paragraphe 2, du Règlement, d'indiquer
les dipositions sur lesquelles ils prétendaient établir la compétence
de la Cour. Ils l'ont fait. Cela étant, la Cour avait à faire état, en
premier lieu, de ce qui a été ainsi indiqué par les demandeurs.
Sans m'arrêter au silence gardé par les motifs de l’arrêt sur la réfé-
rence faite par les demandeurs à l’article 80, paragraphe 1, de la
Charte, qui ne figure que de façon incidente dans la citation de ce
qu'a dit le représentant de la Belgique participant à la résolution
du 18 avril 1946, je constate que la méthode suivie par la Cour a
au contraire consisté à partir de considérations avancées par le
défendeur à l'appui de la dénégation de compétence par lui présen-
tée.

La « contestation sur le point de savoir si la Cour est compétente »
en l’espèce, contestation sur laquelle la Cour doit décider par le
présent arrêt, a trouvé son expression précise dans les conclusions
présentées par les Parties. Dans ses conclusions finales, le Gouver-
nement sud-africain, pour divers motifs énoncés par lui dans ses
écritures et plaidoiries, a conclu à ce que la Cour «n’a pas compé-
tence pour connaître des questions … soulevées dans les requêtes

144
460 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. BASDEVANT)

et les mémoires » des demandeurs « ni pour statuer sur ces ques-
tions ». De leur côté, les Gouvernements de l’Éthiopie et du Li-
béria, dans leurs conclusions finales, ont énoncé qu'il «plaise à
la Cour » … «rejeter les exceptions préliminaires ... et dire et juger
que la Cour est compétente pour connaître des questions ... sou-
levées dans les requêtes et mémoires ... et pour statuer sur ces
questions ».

Pour décider si la Cour est compétente dans la présente affaire,
la Cour doit appliquer son Statut, le chapitre IT de celui-ci, sous
le titre: « Compétence de la Cour », spécialement les articles 36 et 37.
L'article 36 pose, en son alinéa premier, le principe; viennent
ensuite dans ce même article et dans l’article 37 des dispositions
particulières et complémentaires. Partant de ce que détermine le
Statut, la Cour n’a à se référer à l’article 7 du Mandat qu’invoquent
les demandeurs que si le Statut conduit lui-même à donner effet à
l’article 7. Il en est bien ainsi dans l’espèce mais, pour le moment,
je retiens que la bonne méthode aurait été, en face de l'affirmation
des demandeurs qu’ils invoquent l’article 7 du Mandat et l’article 37
du Statut, de suivre l’ordre inverse.

Néanmoins, la Cour a porté tout d’abord son attention sur le
Mandat et sur l’article 7 de celui-ci. Elle a été amenée à le faire
par la présentation que le défendeur a faite de ses exceptions pré-
liminaires.

L’examen de la premiére exception a amené la Cour a exposer
ses vues sur la nature juridique du « Mandat pour le Sud-Ouest
africain allemand établi à Genève le 17 décembre 1920 », Mandat
ainsi désigné selon les termes employés dans les requêtes. Sur la
base des données retenues par la Cour, celle-ci a énoncé que ce
Mandat constituait en lui-même un traité: c'est sur cette base que
la Cour a examiné les autres questions qui lui étaient soumises en
l’état actuel de la procédure et c’est sur cette base qu’elle a prononcé
sur sa compétence pour connaitre du différend porté devant elle.

La Cour l’a fait ainsi sans faire état du fait qu'aux termes des
requêtes, n° I, «l’objet du différend réside dans l’existence persis-
tante du Mandat pour le Sud-Ouest africain ». La Cour l’a fait sans
expliquer si, en statuant sur la compétence, elle entendait ou non
préjuger le fond.

Je regrette de ne pouvoir admettre que le Mandat établi par un
acte du Conseil de la Société des Nations du 17 décembre 1920, acte
accompli par ce Conseil dans l’exercice des pouvoirs à lui conférés
par l’article 22, n° 8, du Pacte de la Société des Nations, ait été
autre chose qu’un acte émanant du Conseil, qu'il ait été un traité
dont je n’ai pu apercevoir quels ont été les Etats contractants.
J'aperçois bien que, préalablement à l’acte instituant ce Mandat,
plusieurs accords sont intervenus, des déclarations de volonté

145
461 AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. BASDEVANT)

ont été émises dont il est fait état, en particulier l’acceptation par
le Mandataire de la juridiction de la Cour permanente pour con-
naître de certains différends, tout cela a eu sa valeur propre mais
la référence faite par le Conseil de la Société des Nations dans l’acte
constitutif du Mandat, acte émanant de lui, n’affecte pas le caractére
propre de cet acte. C’est là un acte émanant d’une autorité inter-
nationale, accompli en vertu des pouvoirs que l’article 22 du
Pacte a conférés à cette autorité internationale, un acte faisant
droit à l'égard des Etats Membres de la Société des Nations; on
aurait pu, le moment venu, ranger cette décision prise le 17 décem-
bre 1920 par le Conseil de la Société des Nations parmi les « actes
internationaux en vigueur auxquels les Membres de l'Organisation
peuvent être parties », actes auxquels se réfère l’article 80, para-
graphe premier, de la Charte; on aurait pu tenter une recherche
dans cette voie; ce n’est pas l’heure de le faire. Je ne saurais faire
mienne la qualification selon laquelle l’acte de Mandat émanant
du Conseil de la Société des Nations ait été, en date du 17 décembre
1920, un traité.

Ne reconnaissant pas le caractère d'un traité à l’acte de Mandat,
je n’ai pas à suivre la Cour dans la recherche de ce qu’a prescrit
l’article 18 du Pacte de la Société des Nations touchant l’enregistre-
ment des traités et de ce qui a été fait à cet égard. J'entends encore
moins, dépassant ces préoccupations, rechercher les différences
que comportent l'article 18 du Pacte et l’article 102 de la Charte.

Dire que le Mandat est un traité est un point très important
dans les motifs de l'arrêt. Cela conduit à reconnaître aisément la
substitution de la Cour internationale de Justice à la Cour per-
manente, à l'attribution à la Cour internationale, par le jeu de
l’article 37 du Statut, de certaines compétences conférées antérieure-
ment à la Cour permanente. Cela conduit à substituer, à la référence
que fait l’article 7 du Mandat aux «autres Membres de la Société
des Nations», la référence aux Membres des Nations Unies,
cela, d’ailleurs, non directement mais par voie d'interprétation.
Cela, toutefois, sous réserve de la question de l’accroissement de
la surveillance sur le Mandataire que peut comporter cette substi-
tution. \

Je reconnais que considérer le Mandat comme un traité simplifie
la tâche que la Cour doit accomplir. Si le Mandat est autre chose
qu'un traité, s’il est un acte du Conseil de la Société des Nations
faisant droit pour tous ses Membres, on pourrait encore se demander
si l’article 37 du Statut de la Cour s'applique en considérant que
l'expression «traité ou convention en vigueur » serait prise dans
cet article 37 dans un sens large s'étendant aux «actes internatio-
naux en vigueur auxquels les Membres de l'Organisation peuvent

146
462 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. BASDEVANT)

être parties » selon l'expression adoptée par l’article 80 de la Charte.

Comme je l’ai dit, la Cour a cru pouvoir se fonder sur le caractère
de traité reconnu par elle au Mandat établi par la décision du Conseil
de la Société des Nations du 17 décembre 1920. Je ne souscris pas
à cette interprétation. Je m’en tiens au caractère de l'acte accompli
par le Conseil de la Société des Nations, le 17 décembre 1920,
donc à ce qui a existé tant qu'ont duré la Société des Nations et
la Cour permanente de Justice internationale. I] ne m'est pas
apparu qu’à cette époque le caractère propre de cet acte du Conseil
ait été contesté.

Je m’en tiens donc à ce qu’a énoncé le Mandat et, en conséquence,
à ce qui est dit dans l’article 7.

L'article 7 du Mandat contenant la clause de juridiction qu’in-
voquent ici les demandeurs en trouvant dans l’article 37 du Statut
la substitution à la Cour permanente de la Cour internationale
ne peut fonder la juridiction de la nouvelle Cour qu’en présentant
maintenant quelques explications à cet effet. Ces explications font
défaut dans l'arrêt parce qu'il a entendu le Mandat comme consti- .
tuant par lui-même, dès 1920 et donc durant l'existence de la
Société des Nations, un traité. Les explications que j'aurais souhaité
trouver dans l’arrêt peuvent être cherchées dans plusieurs directions.

Tout d’abord, une explication consisterait à faire état de la
terminologie imprécise dans l'emploi de l'expression «traité ou
convention en vigueur ». Dans un cas concret, deux Etats peuvent
être d'accord sur l’emploi en ce sens de cette expression. On peut
soutenir que tel est le sens de cette expression dans l’article 37 du
Statut de la Cour internationale de Justice.

D'autre part, si le titre à la compétence de la Cour internationale
est recherché dans l’application de Particle 37 du Statut à l’article 7
du Mandat, on ne devrait pas négliger l’article 36 dans son entier.
Cet article traite avec soin de la faculté pour les États de déclarer
reconnaître comme obligatoire la juridiction de la Cour; l’accepta-
tion de juridiction énoncée par le Mandataire dans l’article 7 du
Mandat n'est-elle pas analogue et cette analogie n’est-elle pas ren-
forcée par la similitude d’origine, en 1920, de ces deux dispositions?
Mais alors qu’en faut-il conclure? Est-ce l’application à l’article 7
de l’article 36, paragraphe 5, du Statut, est-ce au contraire que
rien n’est venu transmettre à la Cour internationale une compé-
tence que la disparition de la Cour permanente a rendu inapplicable ?
Autant de questions qui, à mon avis, auraient dû prendre place
dans l'arrêt. .

Quelle que soit la voie pouvant conduire à décider sur la compé-
tence ou l’incompétence de la Cour dans la présente affaire, j'aurais
souhaité voir la Cour apporter plus d'attention qu'elle ne l’a fait
à l'examen de la troisième exception. Peut-être même aurait-elle

147
463 AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. BASDEVANT)

pu le faire sans s’expliquer sur le caractère juridique du Mandat.

Dans l'examen de la troisième exception, il y avait lieu de rappeler
que l’arrét n° 2 de la Cour permanente de Justice internationale
(affaire Mavrommatis) a admis qu’un État, se fondant sur la clause
de juridiction d’un Mandat avait qualité pour exercer devant cette
Cour la protection judiciaire de ses ressortissants.

Dans le cas présent il s’agit d’autre chose. Ici les États deman-
deurs invoquent leur qualité de Membres des Nations Unies, leur
participation à l'exercice par les Nations Unies de la surveillance
sur le Mandataire et l'intérêt qu’ils portent à la mission sacrée de
civilisation, base de l'institution du Mandat, finalement leur titre
à protéger les intérêts des populations du territoire contre les
manquements du Mandataire à ses obligations.

La Cour, dans une autre affaire, avait mis en avant et elle avait
consacré le titre des Nations Unies à exercer contre un État une
protection fonctionnelle au bénéfice de leurs agents, cela sur la voie
diplomatique. La Cour doit-elle reconnaître à un Membre des
Nations Unies un titre à exercer une protection judiciaire au bénéfice
des populations du territoire sous Mandat ?

C’est assurément une question nouvelle. Depuis que le Mandat
a été conféré à l’ Afrique du Sud, donc depuis près de quarante ans,
une telle prétention n’a pas été présentée avant les requêtes des
deux États. Par ailleurs, des considérations de haute valeur morale
ont été présentées en faveur d’une telle protection judiciaire. Consi-
dérations qui, toutefois, ne peuvent pas faire méconnaître que si
le Mandat repose sur de telles considérations, la meilleure méthode
pour les satisfaire a été cherchée dans le choix du Mandataire avec
surveillance sur celui-ci dans les termes énoncés dans le Mandat
sur la base de l’article 22 du Pacte de la Société des Nations.

La Cour est-elle fondée à reconnaître aux Membres des Nations
Unies demandeurs qualité pour exercer une telle protection judi-
claire, protection exercée en invoquant la participation qu'ils
prennent à l'exercice d’un contrôle par l'organe des Nations Unies,
l’Assemblée générale dont ils sont Membres? Y a-t-il sur ce point
quelque chose à retenir dans l’ordre interne ou dans l’ordre inter-
national? Doit-on dire que cette ouverture à la protection judiciaire
est nécessaire à l'efficacité du contrôle auquel le Mandat a entendu
soumettre le Mandataire? En déclarant, par l’article 7 du Mandat,
accepter que tout différend entre lui et un autre Membre de la
Société des Nations soit soumis à la Cour, le Mandataire a-t-il
accepté une application aussi nouvelle du contrôle judiciaire? Une
telle interprétation de l’article 7 est-elle compatible avec le caractère
fréquemment invoqué de la juridiction obligatoire comme fondée
sur le consentement des États? Peut-on entrer dans cette voie alors
que, depuis la substitution des organes des Nations Unies à ceux
de la Société des Nations, le nombre des États qualifiés pour re-
courir à cette forme de protection judiciaire s’est sensiblement

148
464 AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. BASDEVANT)

accru, sans qu'on puisse faire état d’un accord spécial à cet effet
auquel aurait participé le Mandataire?

Ces points n'ont pas reçu une attention suffisante de la part de
la Cour. Au surplus, si leur examen devait orienter les esprits vers
l'admission de cette protection judiciaire en faveur des populations
du territoire sous Mandat de l’Afrique du Sud, il serait nécessaire,
en présence de la multiplicité et de la diversité des points sur les-
quels les demandeurs mettent en question le comportement du
Mandataire, de n’examiner la question si nouvelle de compétence
judiciaire ici invoquée qu’en se référant à chacun de ces points.
Peut-être serait-il nécessaire de ne pouvoir accepter ou rejeter la
troisième exception, donc de ne pouvoir se prononcer sur la compé-
tence de la Cour, qu'après débats sur le fond du différend soumis
à la Cour.

La troisième exception ne me paraît pas avoir été suffisamment
étudiée et, bien entendu, il ne m’appartient pas de tracer davantage
l'étude qui aurait dû en être faite.

Les considérations que j'ai énoncées ne me permettent pas de
souscrire au dispositif de l'arrêt de la Cour.

(Signé) BASDEVANT.

149
